Citation Nr: 0217008	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  01-04 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to a rating in excess of 30 percent for lumbar 
compression fracture, to include restoration of the 50 
percent rating that was effective prior to December 1, 2000.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to June 
1944, and from June 1947 to September 1961.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Salt Lake City, Utah, which 
reduced the assigned evaluation for the veteran's lumbar 
compression fracture from 50 to 30 percent, effective 
December 1, 2000.

The Board notes that the veteran's representative contended 
in a July 2002 statement that he was entitled to a total 
rating based upon individual unemployability due to his 
service-connected disabilities (TDIU).  Here, the record 
reflects that a claim of entitlement to TDIU was previously 
denied by a May 1999 rating decision, but has not been 
readjudicated since that time.  Inasmuch as a new TDIU claim 
has been raised on behalf of the veteran, it is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary 
for an equitable disposition of the instant case has been 
completed.

2.  The record reflects that the RO followed the proper 
procedures for reducing the veteran's assigned rating.

3.  The medical evidence tends to show that the veteran's 
lumbar compression fracture is manifested by pain, with 
resulting severe limitation of motion, and demonstrable 
deformity of the L2 vertebral body; he does not have 
ankylosis of the lumbar spine.


CONCLUSION OF LAW

The criteria for restoration of a 50 percent rating for the 
veteran's lumbar compression fracture are met; the criteria 
for a rating in excess of 50 percent are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.105, 3.321(b)(1), 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5285-5292 
(2002); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim, including the 
applicable criteria for a higher disability rating, by 
various documents such as the original rating decision, the 
March 2001 Statement of the Case (SOC), and the various 
Supplemental Statements of the Case (SSOC).  As such, the 
veteran was aware he needed to submit medical evidence 
reflecting that he met the criteria for a higher rating in 
order to substantiate his claim.  The RO also sent 
correspondence to the veteran in May 2000, June 2000, August 
2000, and December 2000, and February 2002, which kept him 
apprised of the development of his case, and indicated what 
information and evidence he was responsible for, and what 
evidence VA must secure.  Therefore, there is no further 
duty to notify.  See Generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Regarding the duty to assist, the 
Board notes that the veteran has undergone multiple 
examinations in relation to this claim, and he has not 
indicated that the disability has increased in severity 
since the last examination.  Further, it does not appear 
that the veteran has identified any pertinent evidence that 
is not of record.  Based on the foregoing, the Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled, to include the revised regulatory 
provisions of 38 C.F.R. § 3.159.  No additional assistance 
or notification to the veteran is required based on the 
facts of the instant case.


Background.  The veteran's service medical records reflect 
that he sustained a compression fracture at L1 and L2 with 
no artery or nerve involvement in 1956, during active 
service.

Service connection was established for compression fracture 
of the lumbar spine with residuals by a May 1965 rating 
decision.  An initial rating of 10 percent was assigned, 
effective February 18, 1965.  This rating was subsequently 
increased to 20 percent by a May 1983 rating decision, 
effective February 8, 1983; it was increased to 30 percent 
by an April 1995 rating decision, effective September 1, 
1994; and it was increased to 50 percent by a November 1997 
rating decision, effective October 15, 1997.  By a June 2000 
rating decision, the RO proposed to reduce the assigned 
rating from 50 to 30 percent, pursuant to outpatient 
treatment records dated from 1997 to 1998, as well as the 
findings of VA medical examinations conducted in May 1999 
and June 2000.  The veteran subsequently submitted a Notice 
of Disagreement with respect to this proposed reduction, and 
underwent a new VA medical examination in September 2000.  
Nevertheless, the proposed reduction was effectuated by a 
rating decision issued later in September 2000, and was 
effective December 1, 2000.

Outpatient treatment records dated in June 1998 note 
treatment for the veteran's complaints of pain which started 
in the lower back and right buttocks, and radiated down the 
right lower leg, with pain in the right thigh as well.  He 
was also treated for low back pain with right lower 
extremity pain in August 1998.

At the March 1999 VA orthopedic examination, it was noted 
that the veteran continued to have daily pain, stiffness, 
and weakness with his lumbar spine, and that he had 
undergone water physical therapy from 1991 to the present.  
He also reported that he had pain down his right lower 
extremity that extended to his toes, and that he was unable 
to lift or carry anything that weighed more than 20 pounds.  
It was further noted that the veteran was currently 
unemployed, and that he had been unable to continue his job 
due to his back and left ankle problems.  It was also noted 
that he was under the care of VA for his cardiac condition, 
and that he had degenerative joint disease with his knees.  

On examination, it was noted that the veteran had to use a 
cane for support, and walked with a very slow shuffle.  
Examination of the lumbar spine revealed muscle spasms on 
both sides of the spine.  Additionally, he was found to have 
painful range of motion with all movements.  He had flexion 
to 60 degrees active; extension to 20 degrees active, with 
35 degrees being normal; right at lateral to 20 degrees, 
with 40 degrees being normal; left lateral to 25 degrees, 
with 40 degrees being normal; right rotation to 15 degrees, 
with 35 degrees being normal; and left rotation to 20 
degrees active, with 35 degrees being normal.  Further, he 
was found to have positive straight leg test, with his right 
leg at 45 degrees.  He also had decreased knee and ankle 
reflexes bilaterally, as well as a slight decrease sensory 
sensation along L5-S1 nerve root with right leg.  
Radiographic studies of the lumbar spine revealed multilevel 
degenerative changes; loss of intervertebral disc height at 
L3-4; and mild anterior wedging at L2.

Based on the foregoing, the examiner diagnosed compression 
fracture L3-4 with multilevel degenerative changes of the 
lumbar spine.  Further, the examiner commented that this was 
supported by radiologic findings, and that the veteran was 
severely limited in his activities due to his lumbar spine.  
The examiner stated that the veteran was limited to only a 
sedentary position, and would need help with any type of 
pushing or pulling; that he should not lift any object 
greater than 5 pounds; that he should do no repetitive waist 
bending; he should only walk on flat surfaces; and avoid all 
slippery "services."  In addition, the examiner stated that 
with the sedentary position, the veteran should be allowed 
to stand up as necessary to relieve any additional back pain 
that prolonged sitting caused.  However, the examiner opined 
that, realistically, the veteran would have a difficult time 
finding any type of employment.

At the June 2000 VA spine examination, it was noted that the 
March 1999 X-rays revealed extensive degenerative changes 
with osteophyte formation at multilevels throughout the 
lumbar spine with anterior wedging of L2, and spondylosis at 
L3 and L4 with loss of disc space.  Further, the veteran 
reported that he had constant low back pain, aggravated by 
prolonged sitting, walking 1 1/2 blocks and over, by ascending 
and descending stairs, and by lifting 10 pounds or over.  
However, it was stated that there was no history of any 
radiculopathy or sensory changes to either lower extremity

On examination, it was noted that the veteran complained of 
constant low back pain, and that he was able to walk on his 
toes but not on his heels.  It was also noted that he 
ambulated slowly, but without an obvious limp.  Examination 
of the lumbosacral spine revealed palpable paraspinous low 
lumbar tenderness on the right.  The lumbar curvature was 
found to be intact, with no sciatic notch tenderness noted.  
The quadriceps mechanism was also found to be intact, with 
5/5 strength bilaterally.  Straight leg raising was negative 
at 90 degrees on the right, but positive at 90 degrees on 
the left.  Lasegue sign was negative.  In addition, his 
patella and Achilles reflexes were 2+, equal, and active.  
On range of motion testing, it was noted that the veteran 
was 14 inches from toe touching, as well as forward flexion 
to 70 degrees, which caused right-sided low lumbar 
paraspinous pain without palpable spasm.  He also had 
backward extension to 10 degrees and lateral flexion 
bilaterally at 15 degrees which produced similar pain, as 
well as rotation at 35 degrees bilaterally, which produced 
minimal right-sided paraspinous pain.  Further, sensory 
perception was found to be intact over the buttocks and down 
each lower extremity.  Diagnosis following examination was 
multilevel degenerative changes of the lumbar spine, 
traumatic, with compression fractures by history of L2, L3, 
and L4 with spondylosis at L3 and L4, with constant low back 
pain without palpable spasm but with reduced range of 
motion, without radiculopathy and with intact sensory 
perception over the buttocks and down each lower extremity.

As noted above, the veteran underwent another VA spine 
examination in September 2000, conducted by the same 
examiner as in June 2000.  The examiner noted that X-rays of 
the lumbosacral spine conducted in June 2000 revealed 
multilevel degenerative changes and an old mild compression 
fracture at the level of L2, but that the veteran's 
contention of compressions fractures at "L2 and L4" were not 
substantiated by these X-ray findings.  The veteran reported 
that his back pain was constant, aggravated by walking over 
one block, by ascending and descending stairs, and lifting 
10 pounds or over.  In addition, it was noted that there was 
no history of any radiculopathy, of any sensory changes, or 
of any bowel or bladder dysfunction.

On examination, it was noted that the veteran reported he 
was unable to walk on his heels, but could adequately walk 
on his toes and ambulated with a normal gait.  Examination 
of the lumbosacral spine revealed palpable tenderness over 
the right paraspinous areas and over the mid and lower 
lumbar spine.  Nevertheless, the lumbar curvature was found 
to be intact, as was the quadriceps mechanism with strength 
5/5 bilaterally.  Lasegue sign was negative.  However, it 
was stated that determination of the patellar and Achilles 
reflexes, in spite of several attempts, was not possible 
because the veteran, either consciously or unconsciously, 
resisted any attempts to use the percussion hammer.  Range 
of motion testing again showed the veteran to be 14 inches 
from toe touching.  Forward flexion was to 70 degrees, and 
caused bilateral low lumbar paraspinous pain, most 
pronounced on the right without palpable spasm; backward 
extension was to 10 degrees, while lateral flexion was to 20 
degrees bilaterally, and both produced similar pain, again 
without spasm; and rotation was to 35 degrees, and was 
minimally painful.  Sensory perception was intact over the 
buttocks and down each lower extremity.  Moreover, the 
examiner commented that the veteran's complaints of "extreme 
involving the low back" were far in excess of clinical 
findings.  Diagnoses following examination was multilevel 
degenerative changes in the lumbar spine, with mild anterior 
wedging from an old compression fracture at L2, with no 
evidence of any old remote fractures at L3 and L4 as claimed 
by the veteran, without radiculopathy, with reduced range of 
motion, without any palpable spasm, and with intact sensory 
perception over the buttocks and down each lower extremity.

The veteran subsequently submitted a private CT scan of the 
lumbosacral spine which had the following impressions: no 
evidence of disc protrusion; mild broad-based bulging of the 
L4-5 intervertebral disc; mild bilateral degenerative facet 
joint arthropathy from the L1-2 through L5-S1 level; and 
marked bilateral degenerative facet joint arthropathy at the 
T12-L1 level.

The veteran also submitted a November 2000 statement from a 
private clinician, who asserted, in part, that the veteran 
met the following multiple criteria including: 1) Diagnostic 
Code 5285 - vertebra fracture with residual muscle spasm, 
plus 10 percent; Diagnostic Code 5289 - ankylosing bony 
fixation of the spine secondary to the fracture, favorable 
40 percent (segment T-12 to L2); 3) Diagnostic Code 5292 - 
moderate limitation of motion, 20 percent; 4) Diagnostic 
Code 5293 - intervertebral disc syndrome, moderate 20 
percent; and 5) Diagnostic Code 5295 - lumbar strain, 
limitations of forwarding bending and lateral motion due to 
the osteoarthritis changes and facet syndrome leading to 40 
percent impairment.

Additional VA outpatient treatment records were also added 
to the file which cover a period from 1998 to 2001.  In 
pertinent part, records from October 2000 note treatment for 
an exacerbation of the veteran's chronic low-back pain.  
Examination revealed full range of motion of the back with 
ease, but with major complaints of backward flexion and 
rotation.  Straight leg raise was negative.  Deep tendon 
reflexes were 1+ and equal.  Strength was 5/5, flexion-
extension, quadriceps.  Heel and toe walk were both 
negative.  However, there was pain with palpation of the 
right lumbar paraspinals.  Assessment was acute exacerbation 
of chronic back pain.

The veteran also underwent a new VA spine examination in 
February 2002, once again conducted by the same examiner as 
in June and September 2000.  At this examination, the 
veteran complained of progressive low lumbar pain, which was 
constant, but without any true radiculopathy and without any 
sensory changes.  It was also noted that he denied any 
bladder or bowel dysfunction.  On examination, he was found 
to ambulate slowly with a moderate limp aided by a cane.  
Examination of the lumbar spine revealed palpable tenderness 
over the mid and low lumbar spine, most marked on the right.  
However, no sciatic notch tenderness was noted, and both the 
lumbar curvature and quadriceps mechanism were intact.  
Straight leg rasing was negative at 90 degrees on the left, 
but positive at 60 degrees on the right.  The patellar and 
Achilles reflexes were 2+ equal and active.  On range of 
motion testing, the veteran was 15 inches from toe touching.  
Forward flexion was to 50 degrees, which caused primarily 
right-sided mid and low lumbar paraspinous pain with a 
moderate amount of spasm from L2 through L5, as did back 
extension at 10 degrees, lateral flexion at 15 degrees 
bilaterally, and rotation at 20 degrees bilaterally.  
Sensory perception was found to be intact over the buttocks 
and down each lower extremity.  Assessment following 
examination was chronic low back pain syndrome with constant 
pain and X-ray evidence of multilevel degenerative changes, 
with an old compression fracture at L2 together with 
multilevel spondylosis, reduced range of motion without any 
true radiculopathy and with normal sensory perception over 
the buttocks and down each lower extremity.


Legal Criteria.  The provisions of 38 C.F.R. § 3.105(e) 
allow for the reduction in evaluation of a service-connected 
disability when considered warranted by the evidence, but 
only after following certain procedural guidelines.  See 
also 38 C.F.R. § 4.1 (a disability may require re-ratings 
over time in accordance with changes in law, medical 
knowledge, and the veteran's condition).  As stated above, 
the veteran was notified of the RO's intent to reduce his 50 
percent rating by the June 2000 rating decision.  
Thereafter, he was afforded an opportunity to have a pre-
determination hearing, and given at least 60 days in which 
to present additional evidence.  See 38 C.F.R. § 
3.105(e),(h).

Final action to reduce the 50 percent rating was taken 
pursuant to § 3.105(e) in the September 2000 rating 
decision, and the veteran was informed of this decision by a 
letter dated that same month.  Additionally, the reduction 
was made effective beginning December 1, 2000.  
Consequently, it appears that the RO did not violate any of 
the procedures required under § 3.105 - the veteran was 
notified of his rights, given an opportunity for a hearing 
and time to respond, and the reduction was made effective no 
sooner than permitted ("the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final action expires").  38 C.F.R. § 3.105(e).  It 
should also be pointed out that the reduction, taken within 
less than five years from the award of the 50 percent 
rating, is not governed by the provisions of 38 C.F.R. § 
3.344 regarding stabilization of ratings.

Having decided that the process required to reduce the 
veteran's rating was correctly followed by the RO, the next 
question to be addressed is whether, given the available 
evidence, such a reduction was warranted.  While the 
provisions of 38 C.F.R. § 3.344 regarding stabilization of 
ratings is not applicable, in any rating reduction case, not 
only must it be determined that an improvement in a 
disability has actually occurred, but also that that 
improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Brown v. Brown, 5 Vet. App. 413 
(1993).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree 
of disability in favor of the claimant, 38 C.F.R. § 4.3; 
where there is a question as to which of two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on 
movement.  38 C.F.R. § 4.45.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992).

The RO has assigned the current 30 percent rating pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5285-5292, based upon 
moderate limitation and motion with demonstrable deformity 
of a vertebral body.

Under Diagnostic Code 5285, residuals of a fracture of a 
vertebral body with cord involvement, bedridden, or 
requiring long leg braces warrants a 100 percent evaluation.  
A 60 percent rating is warranted for residuals of a fracture 
of a vertebral body without cord involvement, abnormal 
mobility requiring neck brace (jury mast).  Where residuals 
of a fracture of a vertebra do not result in spinal cord 
involvement and do not produce abnormal mobility requiring a 
neck brace, disability is evaluated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of a vertebral body.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion 
is moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a.

In addition, the veteran's lumbar compression fracture has 
also been evaluated in the past pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5294, sacroiliac injury and 
weakness.  This Diagnostic Code is evaluated as for 
lumbosacral strain under Diagnostic Code 5295.  Under this 
Code, lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, 
in a standing position, a rating of 20 percent is provided.  
When severe with listing of the whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent 
is provided.

As to 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
provides for evaluation of intervertebral disc syndrome, the 
Board notes that service connection is not in effect for 
intervertebral disc disease.  The Board parenthetically 
notes that, even if it was, the overwhelming weight of the 
evidence is against a finding of pronounced intervertebral 
disc syndrome.  Additionally, while a November 2000 private 
clinician's statement indicated that the veteran should be 
evaluated under Diagnostic Code 5289 for ankylosis at T12-
L2, all of the VA examinations have revealed motion of the 
thoraco-lumbar spine in all planes.  Here again, the 
overwhelming preponderance of the evidence is against a 
finding of ankylosis of the lumbar spine.  Accordingly, the 
Board concludes that neither Diagnostic Code 5289 nor 5293 
is applicable in the instant case.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
medical evidence supports a restoration of the 50 percent 
rating for the veteran's residuals of a lumbar compression 
fracture.

With respect to Diagnostic Code 5285, the Board finds that 
the service-connected lumbar compression fracture is not 
manifest by spinal cord involvement, nor abnormal mobility 
requiring the use of a neck brace (jury mast).  Thus, the 
veteran is noted entitled to either the 100 percent or the 
60 percent rating.  However, the medical evidence does tend 
to show that there is demonstrable deformity of the L2 
vertebral body.  Accordingly, he is to be evaluated based 
upon his definite limitation of motion, with an additional 
10 percent rating for this demonstrable deformity.

Here, the evidence clearly shows that the veteran's lumbar 
spine is manifest by pain, tenderness to palpation, and 
resulting limitation of motion.  As noted above, the March 
1999 VA examiner indicated that the veteran's normal range 
of motion should be backward extension to 40 degrees, 
lateral to 35 degrees, and rotation to 35 degrees.  Based on 
the foregoing, the Board acknowledges that the findings of 
the March 1999, June 2000, September 2000, and February 2002 
VA examinations tend to show moderate limitation of motion.  
The November 2000 private clinician's statement also 
indicated that the veteran had moderate limitation of 
motion.  However, the backward extension findings on the VA 
examinations conducted in 2000 and 2002 indicate severe 
limitation.  Moreover, the veteran has consistently 
complained of pain on all of the range of motion testings 
(see 38 C.F.R. §§ 4.40, 4.45, 4.59), and the most recent 
examination in February 2002 reflects that there was a 
moderate amount of spasm from L2 to L5 as well.  On the 
other hand, the VA examiner who conducted the majority of 
these examinations stated at the time of the September 2000 
examination that the veteran's complaints were far in excess 
of the clinical findings.  In addition, the outpatient 
treatment records from October 2000 found full range of 
motion of the back with ease, but with major complaints of 
backward extension and rotation.  

The Board notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range 
of probability as distinguished from pure speculation or 
remote possibility.  38 C.F.R. § 3.102.  Similarly, as noted 
above, VA must resolve any reasonable doubt regarding the 
degree of disability in favor of the claimant (38 C.F.R. 
§ 4.3), and where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating (38 C.F.R. § 4.7).

Thus, the Board finds that the objective medical evidence 
tends to show findings of moderate to severe limitation of 
the lumbar spine, with pain on all movements.  Resolving the 
benefit of the doubt in favor of the veteran, the Board 
concludes that he is entitled to a 40 percent rating under 
Diagnostic Code 5292 based upon severe limitation of motion.  

Neither Diagnostic Code 5292 nor 5295 does not provide for a 
rating in excess of 40 percent. 

For the reasons stated above, the Board concludes that the 
veteran's service-connected lumbar compression fracture 
continues to be manifest by pain, with resulting severe 
limitation of motion, and demonstrable deformity of the L2 
vertebral body.  Accordingly, he is entitled to restoration 
of a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5285-5292.  As the 40 and 10 percent ratings under Codes 
5285 and 5292/5295 are the maximum evaluations allowed, and, 
as noted above, since higher schedular ratings are not 
warranted under Codes 5289 or 5293, entitlement to a 
schedular rating in excess of 50 percent is not warranted.

The Board notes that the RO also considered the 
applicability of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).  In the instant case, the Board 
concurs with the RO's determination that no extraschedular 
rating was warranted.  The Board acknowledges that the 
veteran has had periods of hospitalization, including from 
November to December 1997, as well as November 1998.  
However, none of these hospitalizations were due to the 
service-connected lumbar compression fracture.  In short, it 
has not resulted in frequent periods of hospitalization.  
Further, the Board finds that to the extent this disability 
interferes with employment, it is adequately compensated by 
the schedular rating of 50 percent, and does not present 
such an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).










ORDER

Entitlement to restoration of a 50 percent rating for lumbar 
compression fracture is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 50 percent for lumbar 
compression fracture is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

